—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and stipulation executed in October 1994, from so much of a judgment of the Supreme Court, Westchester County (Colabella, J.), entered May 6, 1993, as, after a nonjury *373trial, awarded sole custody of the parties’ child to the plaintiff wife.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the respondent payable by the appellant.
We are satisfied that the Supreme Court properly determined that while the defendant was a competent parent, the parties’ infant son’s best interests would be best served by permitting him to remain with the plaintiff and the child’s half sister (see, Matter of Ebert v Ebert, 38 NY2d 700, 704; see also, Obey v Dengling, 37 NY2d 768, 771; Mitzner v Mitzner, 209 AD2d 487). As the determination of the Supreme Court awarding the plaintiff custody of the child and liberal visitation to the defendant is fully supported by a sound and substantial basis in the record, it shall not be disturbed (see, Eschbach v Eschbach, 56 NY2d 167, 173; see also, Alanna M. v Duncan M., 204 AD2d 409; Kuncman v Kuncman, 188 AD2d 517). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.